Exhibit 8.1 PARTICIPATION AGREEMENT among VANGUARD VARIABLE INSURANCE FUND and THE VANGUARD GROUP, INC. and VANGUARD MARKETING CORPORATION and AMERICAN FIDELITY ASSURANCE COMPANY THIS PARTICIPATION AGREEMENT (“Agreement”), made and entered into as of the 30th day of March, 2005, by and among VANGUARD VARIABLE INSURANCE FUND (hereinafter the “Fund”), a Delaware business trust, THE VANGUARD GROUP, INC. (hereinafter the ”Sponsor”), a Pennsylvania corporation, VANGUARD MARKETING CORPORATION (hereinafter the ”Distributor”), a Pennsylvania corporation, and AMERICAN FIDELITY ASSURANCE COMPANY (hereinafter the “Company”), an Oklahoma corporation, on its own behalf and on behalf of each segregated asset account of the Company named in Schedule A hereto as may be amended from time to time (each such account hereinafter referred to as the “Account”). WHEREAS, the Fund was organized to act as the investment vehicle for variable life insurance policies and variable annuity contracts to be offered by separate accounts of insurance companies which have entered into participation agreements with the Fund and the Sponsor (hereinafter”Participating Insurance Companies”); and WHEREAS, the beneficial interest in the Fund is divided into several series of shares, each designated a “Portfolio,” and representing the interest in a particular managed portfolio of securities and other assets; and WHEREAS, the Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and its shares are registered under the Securities Act of 1933, as amended (the “1933 Act”); and WHEREAS, the assets of each Portfolio of the Fund are managed by several entities (the ”Advisers”), each of which is duly registered as an investment adviser under the federal Investment Advisers Act of 1940 and any applicable state securities laws; and WHEREAS, the Company has established or will establish one or more Accounts to fund certain variable annuity contracts (the ”Variable Insurance Products”), which Accounts and Variable Insurance Products are registered under the 1940 Act and the 1933 Act, respectively; and WHEREAS, each Account is a duly organized, validly existing segregated asset account, established by resolution of the Board of Directors of the Company, on the date shown for each Account on Schedule A hereto, to set aside and invest assets attributable to the Variable Insurance Products; and WHEREAS, the Distributor is a wholly-owned subsidiary of the Sponsor, is registered as a broker dealer with the Securities and Exchange Commission (”SEC”) under the Securities Exchange Act of 1934, as amended (the ”1934 Act”) and is a member in good standing of the National Association of Securities Dealers, Inc. (the “NASD”); and WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Company intends to purchase shares of the Portfolios on behalf of each Account to fund the Variable Insurance Products and the Sponsor is authorized to sell such shares to the Accounts at net asset value; NOW, THEREFORE, in consideration of their mutual promises, the Company, the Fund, the Sponsor and the Distributor agree as follows: ARTICLE I. Sale of Fund Shares 1.1 The Sponsor and the Distributor agree to sell to the Company those shares of the Portfolios of the Fund listed on Schedule B which each Account orders. In the case of any such order received by the Fund or its designee on any Business Day prior to the time the net asset value of shares of the Fund is determined (the close of trading on the New York Stock Exchange, generally 4:00 p.m. Eastern time) (the “market close”), the order shall be accorded a trade date on the Fund's accounting system that is the date of receipt of the order by the Fund or its designee. In the case of any such order received by the Fund or its designee on any Business Day after the market close, the order shall be accorded a trade date on the Fund's accounting system that is the next Business Day. For purposes of this Section 1.1, the Company shall be the designee of the Fund for receipt of such orders from each Account and receipt by such designee shall constitute receipt by the Fund; provided that the Fund receives notice of such order by 8:30 a.m. Eastern time on the next following Business Day. “Business Day” shall mean any day on which the New York Stock Exchange (“NYSE”) is open for trading and on which the Fund calculates its net asset value pursuant to the rules of the SEC. 1.2 The Fund, subject to the provisions of Article IX of this Agreement, agrees to make its shares available indefinitely for purchase at the applicable net asset value per share by the Company and its Accounts on those days on which the Fund calculates its net asset value pursuant to the rules of the SEC and the Fund shall use its best efforts to calculate such net asset value on each day which the NYSE is open for trading. Notwithstanding the foregoing, the Board of Trustees of the Fund (hereinafter the ”Board”) may refuse to sell shares of any Portfolio to any person including, but not limited to, the Company, or suspend or terminate the offering of shares of any Portfolio if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Board, acting in good faith and in light of their fiduciary duties under federal and any applicable state laws, necessary in the best interests of the shareholders of such Portfolio. Further, it is acknowledged and agreed that the availability of shares of the Fund shall be subject to the Fund's then current prospectus and statement of additional information, federal and state securities laws and applicable rules and regulations of the SEC and the NASD. 1.3 The Fund and the Sponsor agree that shares of the Fund will be sold only to Participating Insurance Companies and their separate accounts. No shares of any Portfolio will be sold to the general public. 1.4 The Fund and the Sponsor will not sell Fund shares to any Participating Insurance Company or its separate account unless an agreement containing a provision substantially the same as Section 2.6 of Article II of this Agreement is in effect to govern such sales. 1.5 The Fund agrees to redeem for cash, on the Company's request, any full or fractional shares of the Fund held by an Account. In the case of any such request for redemption received by the Fund or its designee on any Business Day prior to the market close, the request shall be accorded a trade date on the Fund's accounting system that is the date of receipt of the request by the Fund or its designee. In the case of any such request for redemption received by the Fund or its designee on any Business Day after the market close, the request shall be accorded a trade date on the Fund's accounting system that is the next Business Day. For purposes of this Section 1.5, the Company shall be the designee of the Fund for receipt of requests for redemption from each Account and receipt by such designee shall constitute receipt by the Fund; provided that the Fund receives notice of such request for redemption by 8:30 a.m. Eastern time on the next following Business Day. Notwithstanding the foregoing, if the payment of redemption proceeds on the next Business Day would require the Fund to dispose of Portfolio securities or otherwise incur substantial additional costs, the Fund may determine to settle one or more redemption transactions on a delayed basis, in which case proceeds shall be wired to the Company within seven (7) days and the Fund shall notify the Company of such a delay by 3:00 Eastern time on the same Business Day that the Company transmits the redemption order the Fund. Furthermore, notwithstanding the foregoing, the Fund reserves the right to suspend redemption privileges or pay redemptions in kind, as disclosed in the Fund's prospectus or statement of additional information. The Fund agrees to treat the Company like any other shareholder in similar circumstances in making these determinations. 1.6 The Company agrees to purchase and redeem the shares of each Portfolio offered by the then current prospectus of the Fund and in accordance with the provisions of such prospectus and the accompanying statement of additional information. 1.7 With respect to payment of the purchase price by the Company and of redemption proceeds by the Fund, the Company and the Fund shall net all purchase and redemption orders on a given Business Day and shall transmit one net payment for all of the Portfolios in accordance with Section 1.8 hereof. 1.8 In the event of net purchases, the Company shall pay for Fund shares by 4:00 p.m. Eastern time on the next Business Day after an order to purchase the shares is received by the Company in accordance with the provisions of Section 1.1 hereof. In the event of net redemptions, the Fund shall pay the redemption proceeds by 4:00 p.m. Eastern time on the next Business Day after an order to redeem the shares is received by the Company in accordance with the provisions of Section 1.5 hereof. If net redemption proceeds are not received by 4:00 p.m. Eastern time on the next Business Day, the Fund will reimburse the Company for all costs reasonably incurred as a result of the delay. Payment shall be in federal funds transmitted by wire. For purposes of Section 2.10, upon receipt by the Fund of the federal funds so wired, such funds shall cease to be the responsibility of the Company and shall become the responsibility of the Fund. If the Company fails to pay for Fund shares as required by this Section 1.8, then the Fund shall be entitled to redeem the shares to cover the cost. The Company shall be responsible for any shortfall between the purchase and the redemption; the Fund shall be entitled to retain any gain. 1.9 Issuance and transfer of a Fund's shares will be by book entry only. Stock certificates will not be issued to the Company or any Account. Shares ordered from the Fund will be recorded in an appropriate title for each Account or the appropriate subaccount of each Account. The Fund shall furnish to the Company the CUSIP number assigned to each Portfolio of the Fund identified in Schedule B hereto. 1.10 The Fund shall furnish advance notice, as practicable, but at the latest same day notice (by wire or telephone, followed by written confirmation) to the Company of any income, dividends or capital gain distributions on the Fund's shares. The Company hereby elects to receive all such income, dividends and capital gain distributions as are payable on the Portfolio shares in additional shares of that Portfolio. The Company reserves the right to revoke this election and to receive all such income dividends and capital gain distributions in cash. The Fund shall notify the Company of the number of shares so issued as payment of dividends and distributions. 1.11 The Fund shall make the daily net asset value, dividend and capital gain Information for each Portfolio available on a per share basis to the Company as soon as reasonably practical after the information is calculated (normally by 6:30 p.m. Eastern time) and shall use its best efforts to make such net asset value per share available by 7:00 p.m. Eastern time on each Business Day. Related to this obligation, the Fund shall provide a contact name or names and telephone numbers of the persons responsible for providing daily net asset value, dividend and capital gain information to the Company. In the event of an error in the computation of the Fund's net asset value per share which, in accordance with procedures adopted by the Fund's Board of Trustees consistent with views expressed by the staff of the Securities and Exchange Commission regarding appropriate error correction standards, as shall be in effect or amended from time to time, requires adjustment to transactions previously effected on behalf of an Account (a “Pricing Error”), Vanguard shall notify the Company as soon as possible after discovery of the Pricing Error. Such notification may be oral, but shall be confirmed promptly in writing. In such event, Vanguard shall reimburse the Fund for any loss (without taking into consideration any positive effect of such Pricing Error) and shall make appropriate adjustments to the Accounts' accounts, which adjustments shall net the impact of individual gains and losses; this will result in either a net payment to an Account from Vanguard (in the event of net Account losses) or from an Account to Vanguard (in the event of net Account gains). In addition, in the event that the Pricing Error causes the Company to incur any direct costs for re-processing accounts under an Account, such as preparing and mailing revised statements, Vanguard shall reimburse the Company for all such reasonable costs upon receipt from the Company of an invoice or other statement documenting such costs in reasonable detail. 1.12 EXTRAORDINARY EVENTS. The Company is not authorized to accept as the Fund's designee any individual purchase or redemption of shares in an amount which equals or exceeds the ”Large Transaction Amount” for a Portfolio (as specified in Schedule C) where such order is the result of an ”Extraordinary Event” of which the Company is aware, unless the Company has notified the Sponsor of such order by telephone as soon as practicable following the Company becoming aware of the Extraordinary Event and, with respect to purchases or redemptions of which the Company is aware as of 3:00 p.m. Eastern time on the trade date, in no event later than 3:00 p.m. Eastern time on the trade date. For these purposes, an ”Extraordinary Event” shall mean an event outside normal operations such as an entire Account moving into or out of a Portfolio or an asset transfer arising from a merger, acquisition or divestiture. The Sponsor reserves the right to refuse any purchase order, or to delay settlement of any redemption order, which equals or exceeds the applicable Large Transaction Amount and results from an Extraordinary Event, which the Sponsor, in its sole discretion, deems disruptive or detrimental to the applicable Portfolio. The Sponsor reserves the right to amend or revise Schedule C at any time and will provide at least 24 hours' advance notice of such revision to the Company. ARTICLE II. Representations and Warranties 2.1 The Company represents and warrants that it is an insurance company duly organized and in good standing under applicable law; that it has legally and validly established each Account prior to any issuance or sale thereof as a segregated asset account under Section 6061 of Title 36 of the Oklahoma Insurance Code; that it has and will maintain the capacity to issue all Variable Insurance Products that may be sold; and that it is properly licensed, qualified and in good standing to sell the Variable Insurance Products in the District of Columbia and all states except New York. 2.2 The Company represents and warrants that the Variable Insurance Products are registered under the 1933 Act. 2.3 The Company represents and warrants it has registered each Account as a unit investment trust in accordance with the provisions of the 1940 Act to serve as segregated investment accounts for the Variable Insurance Products. 2.4 The Fund represents and warrants that Fund shares sold pursuant to this Agreement shall be registered under the 1933 Act, duly authorized for issuance and sold in compliance with the laws of the State of Oklahoma and all applicable federal and state securities laws and that the Fund is and shall remain registered under the 1940 Act. The Fund shall amend the registration statement for its shares under the 1933 Act and the 1940 Act from time to time as required in order to effect the continuous offering of its shares. The Fund shall register and qualify the shares for sale in accordance with the laws of the various states only if and to the extent deemed advisable by the Fund, the Distributor, or the Sponsor. 2.5 The Fund represents that it is qualified as a Regulated Investment Company under Subchapter M of the Internal Revenue Code of 1986, as amended (the ”Code”), and that it will make every effort to maintain qualification (under Subchapter M or any successor or similar provision) and (ii) it will notify the Company immediately upon having a reasonable basis for believing that it ceased to so qualify or that it might not so qualify in the future. The Fund acknowledges that any failure to qualify as a Regulated Investment Company will eliminate the ability of the subaccounts to avail themselves of the ”look through” provisions of Section 817(h) of the Code, and that as a result the Variable Insurance Products will almost certainly fail to qualify as annuity contracts under Section 817(h) of the Code. 2.6 The Company represents that the Variable Insurance Products will be treated as annuity contracts under applicable provisions of the Code and that it will make every effort to maintain such treatment and that it will notify the Fund and the Sponsor immediately upon having a reasonable basis for believing that the Variable Insurance Products have ceased to be so treated or that they might not be so treated in the future. 2.7 The Fund currently does not intend to make any payments to finance distribution expenses pursuant to Rule 12b-1 under the 1940 Act or otherwise. 2.8 The Fund makes no representation as to whether any aspect of its operations (including, but not limited to, fees and expenses and investment policies) complies with the insurance laws or regulations of the various states except that the Fund represents that the Fund's investment policies, fees and expenses are and shall at all times remain in compliance with the laws of the State of Oklahoma and the Fund and the Sponsor represent that their respective operations are and shall at all times remain in material compliance with the laws of the State of Oklahoma to the extent required to perform this Agreement. 2.9 The Distributor represents and warrants that it is a member in good standing of the NASD and is registered as a broker-dealer with the SEC. The Distributor further represents that it will sell and distribute the Fund shares in accordance with the laws of the State of Oklahoma and all applicable state and federal securities laws, including without limitation the 1933 Act, the 1934 Act, and the 1940 Act. 2.10 The Fund represents that it is lawfully organized and validly existing under the laws of the State of Delaware and that it does and will comply in all material respects with the 1940 Act and any applicable regulations thereunder. 2.11 The Sponsor represents and warrants that the Advisers to the Fund are, and the Sponsor shall use its best effort to cause the Advisers to remain, duly registered in all material respects under all applicable federal and state securities laws and to perform their obligations for the Fund in compliance in all material respects with the laws of the State of Oklahoma and any applicable state and federal securities laws. 2.12 The Fund and the Sponsor represent and warrant that all of their trustees, directors, officers, employees, investment advisers, and other individuals/entities dealing with the money and/or securities of the Fund are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Fund in an amount not less than the minimum coverage required currently by Rule 17g-1 under the 1940 Act or other applicable laws or regulations as may be promulgated from time to time. The aforesaid bond shall include coverage for larceny and embezzlement and shall be issued by a reputable bonding company. 2.13 With respect to the Variable Insurance Products, which are registered under the 1933 Act, the Company represents and warrants that: (a) American Fidelity Securities, Inc. is the principal underwriter foreach such Account and any subaccounts thereof and is a registeredbroker-dealer with the SEC under the 1934 Act; (b) the shares of the Portfolios of the Fund are and will continue to bethe only investment securities held by the corresponding subaccounts; (c) the number of Portfolios of the Fund available for investment by theAccounts will not constitute a majority of the total number of mutualfunds or portfolio selections available for investment by the Accountsin any Variable Insurance Product; and (d) with regard to each Portfolio, the Company, if permitted by law, onbehalf of the corresponding subaccount, will: (i) vote such shares held by it in the same proportion as the vote ofall other holders of such shares; and (ii) refrain from substituting shares of another security for suchshares unless the SEC has approved such substitution, if suchapproval is required by Section 26 of the 1940 Act. 2.14 The Fund represents that it will comply with all provisions of the 1940 Act requiring voting by shareholders, and in particular the Fund will either provide for annual meetings or comply with Section 16(c) of the 1940 Act (although the Fund is not one of the trusts described in Section 16(c) of that Act) as well as with Sections 16(a) and, if and when applicable, 16(b). Further, the Fund will act in accordance with the SEC's interpretation of the requirements of Section 16(a) with respect to periodic elections of trustees and with whatever rules the SEC may promulgate with respect thereto. ARTICLE III. Offering Documents and Reports 3.1 The Fund, the Sponsor or their designee shall provide the Company (at the Sponsor's expense) with as many copies of the Fund's current prospectus as the Company may reasonably request. The Company shall provide a copy of the Fund's prospectus to each Variable Insurance Product owner. If requested by the Company in lieu thereof, the Fund or the Sponsor shall provide such documentation (including a final copy of the new prospectus as set in type at the Fund's or the Sponsor's expense) and other assistance as is reasonably necessary in order for the Company once each year (or more frequently if the prospectus for the Fund is amended) to have the prospectus for the Variable Insurance Products and the Fund's prospectus printed together in one document (such printing to be at the Company's expense). 3.2 The Fund's prospectus shall state that the statement of additional information for the Fund is available from the Sponsor (or in the Fund's discretion, the prospectus shall state that the statement of additional information is available from the Fund) and the Sponsor (or the Fund), at its expense, shall print and provide such statement free of charge to the Company and to any owner of a Variable Insurance Product or prospective owner who requests such statement. 3.3 The Fund, at its own expense, shall provide the Company with copies of its reports to shareholders, other communications to shareholders, and, if required by applicable law, proxy material, in such quantity as the Company shall reasonably require for distributing to Variable Insurance Product owners. The Fund shall provide to the Company the prospectuses and annual reports referenced in this Agreement within fifteen (15) days prior to the Company's obligation to mail, and the Company agrees to provide the Fund with advance notice of such date. If the documents are not delivered to the Company within ten (10) days of the Company's obligation to mail, the Fund shall reimburse the Company for any extraordinary out-of-pocket costs (including, but not limited to, overtime for printing and mailing). 3.4 The Fund, the Sponsor and the Distributor will cooperate with the Company, the principal underwriter of the Variable Insurance Products and any third party designee of the foregoing in making the Fund's prospectus, reports to shareholders and any other communications to shareholders available to Variable Insurance Product owners or prospective owners in electronic format, subject to all applicable legal requirements. ARTICLE IV. Sales Material and Information 4.1 The Company shall furnish, or shall cause to be furnished, to the Fund or its designee, each piece of sales literature or other promotional material in which the Fund, its Advisers or the Sponsor is named, at least ten Business Days prior to its use. The Company may use such material in fewer than ten Business Days if it receives the written consent of the Fund or its designee. No such material shall be used if the Fund or its designee reasonably objects to such use within ten Business Days after receipt of such material. In connection with the identification of the Portfolios in any such material, the use of the Sponsor's name or identification of the Portfolios shall be given no greater prominence than any other mutual fund or portfolio selection offered in a Variable Insurance Product. 4.2 The Company shall not give any information or make any representations or statements on behalf of the Fund or concerning the Fund in connection with the sale of the Variable Insurance Products other than the information or representations contained in the registration statement or prospectus for the Fund shares, as such registration statement and prospectus may be amended or supplemented from time to time, or in reports or proxy statements for the Fund, or in sales literature or other promotional material approved by the Fund or its designee or by the Sponsor, except with the permission of the Fund or the Sponsor or the designee of either. 4.3 The Fund, Sponsor, Distributor or their designee shall furnish, or shall cause to be furnished, to the Company or its designee, each piece of sales literature or other promotional material in which the Company or an Account is named at least ten Business Days prior to its use. No such material shall be used if the Company or its designee reasonably objects to such use within ten Business Days after receipt of such material. 4.4 The Fund, the Distributor and the Sponsor shall not give any information or make any representations on behalf of the Company or concerning the Company, each Account, or the Variable Insurance Products other than the information or representations contained in a prospectus for the Variable Insurance Products, as such prospectus may be amended or supplemented from time to time, or in published reports for each Account which are in the public domain or approved by the Company for distribution to Variable Insurance Product owners, or in sales literature or other promotional material approved by the Company or its designee, except with the permission of the Company. 4.5 The Fund will provide to the Company at least one complete copy of all registration statements, prospectuses, statements of additional information, reports, proxy statements, sales literature and other promotional materials, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that relate to the Fund or its shares, prior to or contemporaneously with the filing of each document with the SEC or other regulatory authorities. 4.6 The Company will provide to the Fund at least one complete copy of all prospectuses, reports, solicitations for voting instructions, sales literature and other promotional materials, applications for exemption, requests for no-action letters, and all amendments to any of the above, that relate to the Variable Insurance Products or each Account, prior to or contemporaneously with the filing of such document with the SEC or other regulatory authorities. 4.7 The Company and the Fund shall also each promptly inform the other of the results of any examination by the SEC (or other regulatory authorities) that relates to the Variable Insurance Products, the Fund or its shares, and the party that was the subject of the examination shall provide the other party with a copy of relevant portions of any ”deficiency letter” or other correspondence or written report regarding any such examination. 4.8 The Fund and the Sponsor will provide the Company with as much notice as is reasonably practicable of any proxy solicitation for any Portfolio, and of any material change in the Fund's registration statement, particularly any change resulting in a change to the prospectus for any Account. The Fund and the Sponsor will cooperate with the Company so as to enable the Company to solicit voting instructions from owners of Variable Insurance Products, to the extent a solicitation is required by applicable law, or to make changes to its prospectus in an orderly manner. 4.9 For purposes of this Article IV, the phrase “sales literature and other promotional material” includes, but is not limited to, sales literature (i.e., any written communication distributed or made generally available to customers, including brochures, circulars, research reports, market letters, form letters, seminar texts, reprints or excerpts of any other advertisement, sales literature, or published articles), educational or training materials or other communications distributed or made generally available to some or all agents or employees, and prospectuses, shareholder reports, and proxy materials. ARTICLE V. Fees and Expenses 5.1 The Fund and Sponsor shall pay no fee or other compensation to the Company under this Agreement. Nothing herein shall prevent the parties hereto from otherwise agreeing to perform, and arranging for appropriate compensation for, other services relating to the Fund and or to the Accounts. 5.2 All expenses incident to performance by the Fund under this Agreement shall be paid by the Fund. The Fund shall see to it that all its shares are registered and authorized for issuance in accordance with applicable federal law and, if and to the extent deemed advisable by the Fund, in accordance with applicable state laws prior to their sale. The Fund shall bear the fees and expenses for the cost of registration and qualification of the Fund's shares, preparation and filing of the Fund's prospectus and registration statement, proxy materials and reports, setting the prospectus in type, setting in type and printing the proxy materials and reports to shareholders (including the costs of printing a prospectus that constitutes an annual report), the preparation of all statements and notices required by any federal or state law, all taxes on the issuance or transfer of the Fund's shares. 5.3 The Fund shall bear the expenses of printing, and the Company shall bear the expenses of distributing, the Fund's prospectus to owners of Variable Insurance Products issued by the Company. The Company shall bear the expenses of distributing the Fund's proxy materials (to the extent such proxy solicitation is required by law) and reports to owners of Variable Insurance Products. ARTICLE VI. Diversification 6.1 The Fund will at all times invest money from the Variable Insurance Products in such a manner as to ensure that the Variable Insurance Products will be treated as variable contracts under the Code and the regulations issued thereunder. Without limiting the scope of the foregoing, the Fund and the Sponsor represent and warrant that each Portfolio of the Fund will meet the diversification requirements of Section 817(h) of the Code and Treasury Regulation 1.817-5, relating to the diversification requirements for endowment or life insurance contracts and any amendments or other modifications to such Section or Regulations, as if those requirements applied directly to each such Portfolio. In the event of a breach of this Article VI by the Fund, it will take all reasonable steps (a) to notify Company of such breach and (b) to adequately diversify, each Portfolio of the Fund so as to achieve compliance within the grace period afforded by Regulation 817-5. 6.2 The Fund and the Sponsor represent that each Portfolio will elect to be qualified as a Regulated Investment Company under Subchapter M of the Code and they will maintain such qualification (under Subchapter M or any successor or similar provision). ARTICLE VII. Indemnification 7.1 Indemnification by the Company (a) The Company agrees to indemnify and hold harmless the Fund andeach trustee of the Board and officers and each person, if any, whocontrols the Fund within the meaning of Section 15 of the 1933 Act, theSponsor and the Distributor (collectively, the “Indemnified Parties” forpurposes of this Section 7.1) against any and all losses, claims, damages,liabilities (including amounts paid in settlement with the written consentof the Company) or litigation (including legal and other expenses) to whichthe Indemnified Parties may become subject under any statute, regulation,at common law or otherwise, insofar as such losses, claims, damages,liabilities or expenses (or actions in respect thereof) or settlements arerelated to the sale or acquisition of the Fund's shares or the VariableInsurance Products and: (i) arise out of or are based upon any untrue statements oralleged untrue statements of any material fact contained inthe registration statement or prospectus for the VariableInsurance Products or contained in the contract or policy orsales literature for the Variable Insurance Products (or anyamendment or supplement to any of the foregoing), or ariseout of or are based upon the omission or the allegedomission to state therein a material fact required to bestated therein or necessary to make the statements thereinnot misleading, provided that this agreement to indemnifyshall not apply as to any Indemnified Party if suchstatement or omission or such alleged statement or omissionwas made in reliance upon and in conformity with informationfurnished to the Company by or on behalf of the Fund, theSponsor or the Distributor for use in the registrationstatement or prospectus for the Variable Insurance Productsor in the contract or policy sales literature (or anyamendment or supplement) or otherwise for use in connectionwith the sale of the Variable Insurance Products or the Fundshares; or (ii) arise out of or as a result of statements or representations(other than statements or representations contained in theregistration statement, prospectus or sales literature ofthe Fund not supplied by the Company, or persons under itscontrol) or unlawful conduct of the Company or persons underits control, with respect to the sale or distribution of theVariable Insurance Products or Fund shares; or (iii) arise out of any untrue statement or alleged untruestatement of a material fact contained in a registrationstatement, prospectus, or sales literature of the Fund (orany amendment or supplement thereto), or the omission oralleged omission to state therein a material fact requiredto be stated therein or necessary to make the statementstherein not misleading, if such statement or omission wasmade in reliance upon information furnished to the Fund byor on behalf of the Company; or (iv) result from any failure by the Company to provide theservices and furnish the materials under the terms of thisAgreement; or (v) arise out of or result from any material breach of anyrepresentation and/or warranty made by the Company in thisAgreement or arise out of or result from any material breachof this Agreement by the Company; as limited by and in accordance with the provisions of Section 7.1(b) and7.1(c) hereof. (b) The Company shall not be liable under this indemnificationprovision with respect to any losses, claims, damages, liabilities orlitigation to which an Indemnified Party would otherwise be subject byreason of such Indemnified Party's willful misfeasance, bad faith, or grossnegligence in the performance of such Indemnified Party's duties or byreason of such Indemnified Party's reckless disregard of obligations andduties under this Agreement or to the Fund, the Company or the Accounts,whichever is applicable. (c) The Company shall not be liable under this indemnificationprovision with respect to any claim made against an Indemnified Partyunless such Indemnified Party shall have notified the Company in writingwithin a reasonable time after the summons or other first legal processgiving information of the nature of the claim shall have been served uponsuch Indemnified Party (or after such Indemnified Party shall have receivednotice of such service on a designated agent), but failure to notify theCompany of any such claim shall not relieve the Company from any liabilitywhich it may have to the Indemnified Party against whom such action isbrought otherwise than on account of this indemnification provision. Incase any such action is brought against the Indemnified Parties, theCompany shall be entitled to participate, at its own expense, in thedefense of such action. The Company also shall be entitled to assume thedefense thereof, with counsel satisfactory to the party named in theaction. After notice from the Company to such a party of the Company's election to assume the defense thereof, the Indemnified Party shall bearthe fees and expenses of any additional counsel retained by it, and theCompany will not be liable to such party under this Agreement for any legalor other expenses subsequently incurred by such party independently inconnection with the defense thereof other than reasonable costs ofinvestigation. (d) The Indemnified Parties will promptly notify the Company of thecommencement of any litigation or proceedings against them in connectionwith the issuance or sale of the Fund shares or the Variable InsuranceProducts or the operation of the Fund. 7.2 Indemnification by the Sponsor (a) The Sponsor agrees to indemnify and hold harmless the Company andeach of its directors and officers and each person, if any, who controlsthe Company within the meaning of Section 15 of the 1933 Act (collectively,the “Indemnified Parties” for purposes of this Section 7.2) against any andall losses, claims, damages, liabilities (including amounts paid insettlement with the written consent of the Sponsor) or litigation(including legal and other expenses) to which the Indemnified Parties maybecome subject under any statute, at common law or otherwise, insofar assuch losses, claims, damages, liabilities or expenses (or actions inrespect thereof) or settlements are related to the sale or acquisition ofthe Fund's shares or the Variable Insurance Products and: (i) arise out of or are based upon any untrue statement or allegeduntrue statement of any material fact contained in theregistration statement or prospectus or sales literature of theFund (or any amendment or supplement to any of the foregoing), orarise out of or are based upon the omission or the allegedomission to state therein a material fact required to be statedtherein or necessary to make the statements therein notmisleading, provided that this agreement to indemnify shall notapply as to any Indemnified Party if such statement or omissionor such alleged statement or omission was made in reliance uponand in conformity with information furnished to the Sponsor orFund by or on behalf of the Company for use in the registrationstatement or prospectus for the Fund or in sales literature (orany amendment or supplement thereto) or otherwise for use inconnection with the sale of the Variable Insurance Products orFund shares; or (ii) arise out of or as a result of statements or representations(other than statements or representations contained in theregistration statement, prospectus or sales literature for theVariable Insurance Products not supplied by the Sponsor orpersons under its control) or unlawful conduct of the Fund, theAdvisers or persons under their control, with respect to the saleor distribution of the Variable Insurance Products or Fundshares; or (iii) arise out of any untrue statement or alleged untrue statement ofa material fact contained in a registration statement, prospectusor sales literature for the Variable Insurance Products (or anyamendment or supplement thereto), or the omission or allegedomission to state therein a material fact required to be statedtherein or necessary to make the statement or statements thereinnot misleading, if such statement or omission was made in reliance upon information furnished to the Company by or onbehalf of the Fund; or (iv) result from any failure by the Sponsor or the Fund to provide theservices and furnish the materials under the terms of thisAgreement (including a failure to comply with the diversificationrequirements specified in Article VI of this Agreement); or (v) arise out of or result from any material breach of any representation and/or warranty made by the Sponsor or the Fund inthis Agreement or arise out of or result from any other materialbreach of this Agreement by the Sponsor or the Fund; as limited by and in accordance with the provisions of Sections 7.2(b) and7.2(c) hereof. (b) The Sponsor shall not be liable under this indemnificationprovision with respect to any losses, claims, damages, liabilities orlitigation to which an Indemnified Party would otherwise be subject byreason of such Indemnified Party's willful misfeasance, bad faith, or grossnegligence in the performance of such Indemnified Party's duties or byreason of such Indemnified Party's reckless disregard of obligations andduties under this Agreement or to the Company or the Accounts, whichever isapplicable. (c) The Sponsor shall not be liable under this indemnificationprovision with respect to any claim made against an Indemnified Partyunless such Indemnified Party shall have notified the Sponsor in writingwithin a reasonable time after the summons or other first legal processgiving information of the nature of the claim shall have been served uponsuch Indemnified Party (or after such Indemnified Party shall have receivednotice of any such service on any designated agent), but failure to notifythe Sponsor of any such claim shall not relieve the Sponsor from anyliability which it may have to the Indemnified Party against whom suchaction is brought otherwise than on account of this indemnificationprovision. In case any such action is brought against the Indemnified Parties, the Sponsor will be entitled to participate, at its own expense, in the defense thereof. The Sponsor also shall be entitled to assume the defense thereof, with counsel satisfactory to the party named in the action. After notice from the Sponsor to such party of the Sponsor's election to assume the defense thereof, the Indemnified Party shall bear the fees and expenses of any additional counsel retained by it, and theSponsor will not be liable to such party under this Agreement for any legalor other expenses subsequently incurred by each party independently inconnection with the defense thereof other than reasonable costs ofinvestigation. (d) The Company agrees promptly to notify the Sponsor of the commencement of any litigation or proceedings against it or any of its officers or directors in connection with the issuance or sale of theVariable Insurance Products or the operation of each Account. 7.3 Indemnification by the Fund (a) The Fund agrees to indemnify and hold harmless the Company, andeach of its directors and officers and each person, if any, who controlsthe Company within the meaning of Section 15 of the 1933 Act (collectively,the ”Indemnified Parties” for purposes of this Section 7.3) against any andall losses, claims, damages, liabilities (including amounts paid insettlement with the written consent of the Fund) or litigation (includinglegal and other expenses) to which the Indemnified Parties may becomesubject under any statute, at common law or otherwise, insofar as suchlosses, claims damages, liabilities or expenses (or action in respect thereof) or settlements resulting from the gross negligence, bad faith orwillful misconduct of the Board or any member thereof, are related to theoperations of the Fund and: (i) arise as a result of any failure by the Fund to provide theservices and furnish the materials under the terms of thisAgreement (including a failure to comply with the diversificationrequirements specified in Article VI of this Agreement); or (ii) arise out of or result from any material breach of anyrepresentation and/or warranty made by the Fund in this Agreementor arise out of or result from any other material breach of thisAgreement by the Fund; as limited by and in accordance with the provisions of Sections 7.3(b) and7.3(c) hereof. (b) The Fund shall not be liable under this indemnification provisionwith respect to any losses, claims, damages, liabilities or litigation towhich an Indemnified Party would otherwise be subject by reason of suchIndemnified Party's willful misfeasance, bad faith, or gross negligence inthe performance of such Indemnified Party's duties or by reason of suchIndemnified Party's reckless disregard of obligations and duties under thisAgreement or to the Company, the Fund, the Sponsor or the Accounts,whichever is applicable. (c) The Fund shall not be liable under this indemnification provisionwith respect to any claim made against an Indemnified Party unless suchIndemnified Party shall have notified the Fund in writing within areasonable time after the summons or other first legal process givinginformation of the nature of the claim shall have been served upon suchIndemnified Party (or after such Indemnified Party shall have receivednotice of such service on any designated agent), but failure to notify theFund of any such claim shall not relieve the Fund from any liability whichit may have to the Indemnified Party against whom such action is broughtotherwise than on account of this indemnification provision. In case any such action is brought against the Indemnified Parties, the Fund will beentitled to participate, at its own expense, in the defense thereof. The Fund also shall be entitled to assume the defense thereof, with counselsatisfactory to the party named in the action. After notice from the Fund to such party or the Fund's election to assume the defense thereof, theIndemnified Party shall bear the fees and expenses of any additionalcounsel retained by it, and the Fund will not be liable to such partyindependently in connection with the defense thereof other than reasonablecosts of litigation. (d) The Company and the Sponsor agree promptly to notify the Fund ofthe commencement of any litigation or proceedings against it or any of itsrespective officers or directors in connection with this Agreement, theissuance or sale of the Variable Insurance Products, with respect to theoperation of an Account, or the sale or acquisition of shares of the Fund. 7.4 Indemnification by the Distributor (a) The Distributor agrees to indemnify and hold harmless the Companyand each of its directors and officers and each person, if any, whocontrols the Company within the meaning of Section 15 of the 1933 Act(collectively, the “Indemnified Parties” for purposes of this Section 7.4)against any and all losses, claims, damages, liabilities (including amountspaid in settlement with the written consent of the Sponsor) or litigation(including legal and other expenses) to which the Indemnified Parties maybecome subject under any statute, at common law or otherwise, insofar assuch losses, claims, damages, liabilities or expenses (or actions inrespect thereof) or settlements are related to the sale or acquisition ofthe Fund's shares or the Variable Insurance Products and: (i) arise out of or are based upon any untrue statement or allegeduntrue statement of any material fact contained in theregistration statement or prospectus or sales literature of theFund (or any amendment or supplement to any of the foregoing), orarise out of or are based upon the omission or the allegedomission to state therein a material fact required to be statedtherein or necessary to make the statements therein notmisleading, provided that this agreement to indemnify shall notapply as to any Indemnified Party if such statement or omissionor such alleged statement or omission was made in reliance upon and in conformity with information furnished to the Distributoror the Fund by or on behalf of the Company for use in theregistration statement or prospectus for the Fund or in salesliterature (or any amendment or supplement thereto) or otherwisefor use in connection with the sale of the Variable InsuranceProducts or Fund shares; or (ii) arise out of or as a result of statements or representations(other than statements or representations contained in theregistration statement, prospectus or sales literature for theVariable Insurance Products not supplied by the Distributor orpersons under its control) or unlawful conduct of the Fund, theAdvisers or persons under their control, with respect to the saleor distribution of the Variable Insurance Products or Fundshares; or (iii) arise out of any untrue statement or alleged untrue statement ofa material fact contained in a registration statement, prospectusor sales literature of the Variable Insurance Products (or anyamendment or supplement thereto), or the omission or allegedomission to state therein a material fact required to be statedtherein or necessary to make the statement or statements thereinnot misleading, if such statement or omission was made inreliance upon information furnished to the Company by or onbehalf of the Fund; or (iv) result from any failure by the Distributor or the Fund to providethe services and furnish the materials under the terms of thisAgreement; or (v) arise out of or result from any material breach of anyrepresentation and/or warranty made by the Distributor or theFund in this Agreement or arise out of or result from any othermaterial breach of this Agreement by the Distributor or the Fund; as limited by and in accordance with the provisions of Sections 7.4(b) and7.4(c) hereof. (b) The Distributor shall not be liable under this indemnificationprovision with respect to any losses, claims, damages, liabilities orlitigation to which an Indemnified Party would otherwise be subject byreason of such Indemnified Party's willful misfeasance, bad faith, or grossnegligence in the performance of such Indemnified Party's duties or byreason of such Indemnified Party's reckless disregard of obligations andduties under this Agreement or to the Company or the Accounts, whichever isapplicable. (c) The Distributor shall not be liable under this indemnificationprovision with respect to any claim made against an Indemnified Partyunless such Indemnified Party shall have notified the Distributor inwriting within a reasonable time after the summons or other first legalprocess giving information of the nature of the claim shall have beenserved upon such Indemnified Party (or after such Indemnified Party shallhave received notice of any such service on any designated agent), butfailure to notify the Distributor of any such claim shall not relieve theDistributor from any liability which it may have to the Indemnified Partyagainst whom such action is brought otherwise than on account of thisindemnification provision. In case any such action is brought against theIndemnified Parties, the Distributor will be entitled to participate, atits own expense, in the defense thereof. The Sponsor also shall be entitledto assume the defense thereof, with counsel satisfactory to the party namedin the action. After notice from the Distributor to such party of theDistributor's election to assume the defense thereof, the Indemnified Partyshall bear the fees and expenses of any additional counsel retained by it,and the Distributor will not be liable to such party under this Agreementfor any legal or other expenses subsequently incurred by each partyindependently in connection with the defense thereof other than reasonablecosts of investigation. (d) The Company agrees promptly to notify the Distributor of thecommencement of any litigation or proceedings against it or any of itsofficers or directors in connection with the issuance or sale of theVariable Insurance Products or the operation of each Account. ARTICLE VIII. Applicable Law 8.1 This Agreement shall be construed and the provisions hereof interpreted under and in accordance with the laws of the State of Oklahoma. 8.2 This Agreement shall be subject to the provisions of the 1933, 1934 and 1940 Acts, and the rules and regulations and rulings thereunder, including such exemptions from those statutes, rules and regulations as the SEC may grant, and the terms hereof shall be interpreted and construed in accordance therewith. ARTICLE IX. Termination 9.1 Agreement shall continue in full force and effect until the first to occur of: (a) termination by any party for any reason by sixty (60) days'advance written notice delivered to the other parties; or (b) termination by the Company by written notice to the Fund and theSponsor with respect to any Portfolio based upon the Company'sdetermination that shares of such Portfolio are not reasonably available tomeet the requirements of the Variable Insurance Products; or (c) termination by the Company by written notice to the Fund and the Sponsor with respect to any Portfolio in the event any of the Portfolio'sshares are not registered, issued or sold in accordance with applicablestate and/or federal law or such law precludes the use of such shares asthe underlying investment media of the Variable Insurance Products issuedor to be issued by the Company; or (d) termination by the Company by written notice to the Fund and theSponsor with respect to any Portfolio in the event that such Portfolioceases to qualify as a Regulated Investment Company under Subchapter M ofthe Code or under any successor or similar provision, or if the Companyreasonably believes that the Fund may fail to so qualify (in the event ofsuch termination, the Company shall withdraw all assets allocable to theseparate accounts from the Portfolio and shall reinvest such assets in adifferent investment medium, including, but not limited to, anotherPortfolio of the Fund); or (e) termination by the Company by written notice to the Fund and theSponsor with respect to any Portfolio in the event that such Portfoliofails to meet the diversification requirements as specified in Article VIhereof (in the event of such termination, the Company shall withdraw allassets allocable to the separate accounts from the Portfolio and shallreinvest such assets in a different investment medium, including, but notlimited to, another Portfolio of the Fund); or (f) termination by the Fund, the Sponsor, or the Distributor by written notice to the Company, if any of the Fund, the Sponsor, or theDistributor shall determine, in its sole judgment exercised in good faith,that the Company and/or its affiliated companies has suffered a materialadverse change in its business, operations, or financial condition sincethe date of this Agreement or is the subject of material adverse publicity;or (g) termination by the Company by written notice to the Fund and theSponsor, if the Company shall determine, in its sole judgment exercised ingood faith, that either the Fund, the Sponsor, or the Distributor hassuffered a material adverse change in its business, operations or financialcondition since the date of this Agreement or is the subject of materialadverse publicity. 9.2 Notwithstanding any termination of this Agreement, the Fund and the Sponsor shall, at the option of the Company, continue to make available shares of the Fund pursuant to the terms and conditions of this Agreement, for all Variable Insurance Products in effect on the effective date of termination of this Agreement (hereinafter referred to as ”Existing Contracts”). Specifically, without limitation, the owners of the Existing Contracts shall be permitted to reallocate investments in the Fund, redeem investments in the Fund and/or invest in the Fund upon the making of additional purchase payments under the Existing Contracts. 9.3 The Company shall not redeem Fund shares attributable to the Variable Insurance Products (as opposed to Fund shares attributable to the Company's assets held in the Accounts) except (a) as necessary to implement Variable Insurance Products owner initiated or approved transactions, or (b) as required by state and/or federal laws or regulations or judicial or other legal precedent of general application (hereinafter referred to as a “Legally Required Redemption”). Upon request, the Company will promptly furnish to the Fund and the Sponsor the opinion of counsel for the Company (which counsel shall be reasonably satisfactory to the Fund and the Sponsor) to the effect that any redemption pursuant to clause (b) above is a Legally Required Redemption. ARTICLE X. Notices Any notice shall be sufficiently given when sent by registered or certified mail, overnight courier or facsimile to the other party at the address of such party set forth below or at such other address as such party may from time to time specify in writing to the other party. If to the Fund: Vanguard Variable Insurance Fund, P.O. Box 2600Valley Forge, PA 19482Attn: Heidi Stam If to the Sponsor: The Vanguard Group, Inc., P.O. Box 2600Valley Forge, PA 19482Attn: R. Gregory Barton If to the Distributor: Vanguard Marketing Corporation, P.O. Box 2600Valley Forge, PA 19482Attn: R. Gregory Barton If to the Company: American Fidelity Assurance Company, P.O. Box 25523Oklahoma City, OK 73125-0523Attn: Stephen P. Garrett ARTICLE XI. Miscellaneous 11.1 It is understood and stipulated that neither the shareholders of any Portfolio nor the officers or trustees of the Fund shall be personally liable hereunder. 11.2 Subject to the requirements of the legal process and regulatory authority, each party hereto shall treat as confidential the names and addresses of the owners of the Variable Insurance Products and all information reasonably identified as confidential in writing by any other party hereto and, except as permitted by this Agreement, shall not (unless it has obtained the express written consent of the affected party) disclose, disseminate or utilize such names and addresses and other confidential information. 11.3 The captions in this Agreement are included for convenience of reference only and in no way define or delineate any of the provisions hereof or otherwise affect their construction or effect. 11.4 This Agreement may be executed simultaneously in two or more counterparts, each of which taken together shall constitute one and the same instrument. 11.5 If any provision of this Agreement shall be held or made invalid by a court decision, statute, rule or otherwise, the remainder of this Agreement shall not be affected thereby. 11.6 Each party hereto shall cooperate with each party and all appropriate governmental authorities (including without limitation the SEC, the NASD and state insurance regulators) and shall permit such authorities reasonable access to its books and records in connection with any investigation or inquiry relating to this Agreement or the transactions contemplated hereby. 11.7 The rights, remedies and obligations contained in this Agreement are cumulative and are in addition to any and all rights, remedies and obligations, at law or in equity, which the parties hereto are entitled to under state and federal laws. 11.8 This Agreement or any of the rights and obligations hereunder may not be assigned by any party without the prior written consent of all parties hereto. 11.9 The Company shall furnish, or cause to be furnished, to the Fund or its designee copies of the following reports: (a) the Company's Annual Financial Statement on Statutory Basis assoon as practical and in any event within 90 days after the end of eachfiscal year; and (b) any registration statement, prospectus or other materialsdistributed in connection with the sale of the Variable Insurance Productsto the extent such registration statement, prospectus or other materialsreference the Fund. 11.10 This Agreement, including any Schedule hereto, may be amended or modified only by written instrument, executed by duly authorized officers of the parties. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and on its behalf by its duly authorized representative as of the date specified above. VANGUARD VARIABLE INSURANCE FUND By:R. GREGORY BARTON Name:R. Gregory Barton Title:Secretary THE VANGUARD GROUP, INC. By:R. GREGORY BARTON Name:R. Gregory Barton Title:Managing Director VANGUARD MARKETING CORPORATION By:R. GREGORY BARTON Name:R. Gregory Barton Title:Senior Vice President AMERICAN FIDELITY ASSURANCE COMPANY By:JOHN W. REX Name:John W. Rex Title:President SCHEDULE A SEPARATE ACCOUNTS AND ASSOCIATED CONTRACTS Name of Separate Account Contracts Funded by Separate Account American Fidelity Separate Account B Inception Date: October 27, 1997 AFAdvantage(R) Variable Annuity American Fidelity Separate Account CInception Date: June 4, 2002 457(b) Group Variable Annuity SCHEDULE B PORTFOLIOS The following Portfolios of Vanguard Variable Insurance Fund shall be made available as investments underlying the Variable Insurance Products, subject to the limitations set forth in Section 2.13(c) hereof: Total Bond Market Index Portfolio Balanced Portfolio Small Company Growth Portfolio SCHEDULE C LARGE TRANSACTION AMOUNTS Portfolio Large Transaction Amount Total Bond Market Index Portfolio $ 100,000 Balanced Portfolio Small Company Growth Portfolio
